              Case 3:20-cv-06204-RSM Document 14 Filed 01/12/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    JUSTIN EDWARD LEWIS,

 9                              Plaintiff,                  CASE NO. 3:20-cv-06204-RSM-BAT

10           v.                                             ORDER OF DISMISSAL

11    JUDITH T. KIRKEBY, et al.,

12                              Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     Plaintiff is DENIED leave to proceed in forma pauperis. Plaintiff is directed to

19   pay the $400.00 filing fee within 14 days of this order.

20          (3)     The Clerk is directed to send copies of this Order to the parties.

21   //

22   //

23   //




     ORDER OF DISMISSAL - 1
            Case 3:20-cv-06204-RSM Document 14 Filed 01/12/21 Page 2 of 2




 1

 2         Dated this 12th day of January, 2021.

 3

 4

 5                                                 A
                                                   RICARDO S. MARTINEZ
 6                                                 CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
